Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Eddie Levord Taylor appeals the district court’s orders denying his motions for appointment of counsel and denying relief on his 42 U.S.C. § 1983 (2012) complaint. We have reviewed the record and find no reversible error. Accordingly, we deny Taylor’s motion to appoint counsel and affirm for the reasons stated by the district court. Taylor v. Daniels, No. 5:13-ct-03080-BO (E.D.N.C. Oct. 24, 2013; May 2, 2014; Dec. 19, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.